Citation Nr: 1727473	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for internal and external hemorrhoids prior to May 14, 2010.

2.  Entitlement to a rating higher than 20 percent for external and internal hemorrhoids with anal fissures from May 14, 2012.  

3.  Entitlement to an initial disability rating higher than 10 percent for left foot calcaneal spurs. 

4.  Entitlement to an initial disability rating higher than 10 percent for right foot calcaneal spurs.

5.  Entitlement to an initial compensable disability rating for pes planus.

6.  Entitlement to an initial disability rating higher than 10 percent for irritable bowel syndrome (IBS) with diverticulitis.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1989 to June 1989, and from January 1990 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 (initial rating for IBS) and September 2009 (all other issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is currently with the RO in Houston, Texas.

By rating action in September 2012 the Veteran's disability rating for hemorrhoids with fissures was increased to 20 percent effective May 14, 2010.  Although this is the highest schedular rating for hemorrhoids, as it is not a full grant of the benefit sough on appeal and the Veteran has not withdrawn such claim, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled for a September 2015 hearing before the Board.  In a July 2015 letter, the Veteran asked to withdraw the hearing request, and the hearing request has been withdrawn.  38 C.F.R. § 20.704 (e).  

When the case was previously before the Board in February 2016, the Board granted increased initial ratings of 10 percent for left and right foot calcaneal spurs, respectively, as well as a 10 percent rating for IBS with diverticulitis.  The Board denied initial compensable ratings for bilateral pes planus and hemorrhoids.  However, as noted above, the service-connected hemorrhoids have been rated as 20 percent disabling effective May 14, 2010.  Accordingly, the Board has characterized the issue as listed on the title page.  

The Veteran appealed the February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (VA Secretary and the Veteran) submitted a Joint Motion for Partial Remand (Joint Motion), and by an Order dated that same month, the Court remanded this case to the Board for compliance with the Joint Motion.  The Joint Motion notes that the Board's decision with regard to its grant of an increased ratings for bilateral calcaneal spurs and IBS with diverticulitis, must not be vacated.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) ("The Court is not permitted to reverse findings of fact favorable to a claimant made by the Board pursuant to its statutory authority.").  

In January 2017, prior to certification of appeal, the Veteran's then representative Chris Attig, Attorney, withdrew from representation of the Veteran.  See 38 C.F.R. §§ 14.631 (c), 20.608(a) (2016).  In a June 2017 statement in support of claim, the Veteran stated that he wished to represent himself in these matters.

Following the most recent adjudication of the issues on appeal, the Veteran submitted additional evidence.  The Veteran has waived initial consideration of that evidence by the AOJ.  See 38 C.F.R. § 20.1304 (c) (2016).

The claims for increased ratings for bilateral pes planus, bilateral calcaneal spurs, IBS with diverticulitis, and external and internal hemorrhoids with anal fissures after May 14, 2012, are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to May 14, 2010, the service-connected hemorrhoid disability was manifested by moderate internal and external hemorrhoids with rectal itching, pain, swelling, tenderness to palpation, and occasional mild bleeding.



CONCLUSION OF LAW

Prior to May 14, 2010, the criteria for an initial  compensable disability rating for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

With regard to the issue decided herein, an initial compensable rating for hemorrhoids prior to May 14, 2010, the Veteran's claim arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA with respect to the Veteran's claim for an initial compensable rating for hemorrhoids.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination and opinion reports.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal herein decided.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an initial compensable rating for the service-connected hemorrhoid disability.  

By way of background, a September 2009 rating decision granted service connection for external and internal hemorrhoids an assigned an initial noncompensable rating effective September 1, 2009.  By rating action in September 2012, the Veteran's disability rating for his hemorrhoid disorder was increased to 20 percent effective May 14, 2010 based on fissures.  

The service-connected hemorrhoid disability has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336, which provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated as noncompensable (0 percent disabling).  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling. Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114.

On review of all the evidence, lay and medical, the Board finds that, for that for the period prior to May 14, 2010, the service-connected hemorrhoid disability was manifested by moderate internal and external hemorrhoids with rectal itching, pain, swelling, tenderness to palpation, and occasional mild bleeding.  

On VA examination in April 2009, the Veteran reported rectal itching, pain, and swelling.  The Veteran also reported leakage of stool less than one-third of the day in slight amounts, without pad use.  The Veteran indicated that the hemorrhoids were constant.  On physical examination, the April 2009 VA examiner found both internal and external hemorrhoids tender to palpation; however, there was no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infections, protrusion, or loss of sphincter control.  The April 2009 VA examiner noted three total hemorrhoids, none of which were reducible.  There was no evidence of bleeding, thrombosis, or frequent recurrence.

After considering all the evidence, the Board finds that the symptoms prior to May 14, 2010, most closely approximated a hemorrhoid disability that was characterized by moderate internal and external hemorrhoids with symptoms including rectal bleeding, pain, itching, swelling, and tenderness.  While the Veteran credibly reported bothersome discomfort in the form of bleeding and itching, the evidence generally showed that the hemorrhoids were not large, thrombotic, or generated excessive redundant tissue, nor were hemorrhoids that bled persistently with secondary anemia shown. 

For the reasons outlined above, the Board finds that, for the period from September 1, 2009 to May 14, 2010, the service-connected hemorrhoids disability more nearly approximated a moderate hemorrhoid disability.  Accordingly, for the period from September 1, 2009 to May 14, 2010, a compensable disability rating for hemorrhoids is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.114.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to May 14, 2010, an initial compensable  disability rating for hemorrhoids is denied.


REMAND

The Veteran contends that he is entitled to higher ratings for his service-connected bilateral pes planus, bilateral foot calcaneal spurs, IBS with diverticulitis, and  hemorrhoids after May 14, 2010, because these disabilities are more severe than currently evaluated.  

The VA treatment records concerning the claims on appeal, date only from 2010 and prior thereto.  A review of the claims file reflects that in 2016 the Veteran sought to establish treatment with VA Medical Center (VAMC) in Washington for his service-connected mental health disorder.  Although the Veteran's mental health disorder is not on appeal at this time, as the Veteran is currently being treated by VA, there is a possibility of outstanding VA treatment records which may contain information and evidence relevant to the Veteran's claims.  When an increase in the level of a disability is at issue, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  To ensure that there is an adequate record upon which to decide the Veteran's claims, the Board finds that a remand is necessary to obtain any updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should be asked to identify and authorize the release of any private treatment records.  

Concerning the Veteran's bilateral foot disorders, a March 2015 disability benefits questionnaire showed that treatment with orthotics provided no relief.  Regarding his IBS with diverticulitis, the Veteran reported worsening of symptoms throughout the appeal period.  For example private treatment records from March 2015 show that Appellant was experiencing symptoms such as diarrhea and constipation multiple times per week.  As the last VA compensation examinations to evaluate the Veteran's service connected bilateral pes planus, bilateral foot calcaneal spurs, IBS with diverticulitis, and hemorrhoids, were conducted over eight years ago, the Board finds that on remand new VA examinations are also warranted to determine the current severity of his disabilities.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating  that, where the record does not adequately reveal the current  state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA Medical treatment records dated from January 2010 forward and associate them with the claims file, to particularly include those contained in the VAMC in Seattle, Washington.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to treatment provided for the disabilities on appeal.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Thereafter, schedule the Veteran for a VA examination of the feet to determine the current severity of the service-connected bilateral pes planus and bilateral foot calcaneal spurs.  The examiner must review the claims file in conjunction with the examination.  All indicated tests deemed necessary shall be conducted and the results reported in detail.

a. The examiner should report all current findings related to bilateral pes planus and right and left foot calcaneal spurs, and distinguish, to the extent possible, any associated manifestations.  

b. Regarding the pes planus in particular, the examiner should specifically note whether there is objective evidence of marked or pronounced deformities, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances on one or both feet.  

c. The examiner should state what impact, if any, the Veteran's currently diagnosed bilateral pes planus and bilateral foot calcaneal spurs have on his daily living and would have on occupational functioning. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of the service-connected IBS with diverticulitis, and hemorrhoids.  The examiner must review the claims file in conjunction with the examination.  All indicated tests deemed necessary shall be conducted and the results reported in detail.  

a. Regarding the Veteran's IBS with diverticulitis, the examiner must include a discussion as to whether disability is moderate in severity with frequent episodes of bowel disturbance with abdominal distress, or whether there is evidence of severe diarrhea, or, alternating diarrhea and constipation, with more or less constant abdominal distress.

b. The examiner must assess the severity of the Veteran's hemorrhoids and include a discussion as to whether the hemorrhoids are mild, moderate or large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia, fissure, or fecal leakage.

c. The examiner should state what impact, if any, the Veteran's currently diagnosed IBS with diverticulitis and hemorrhoids have on his daily living and would have on occupational functioning. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions and all lay evidence.

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


